DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-18, 20-38, 45, and 57-68 are cancelled. Claims 69-76 are newly added. Claims 19 and 55 are amended. Claims 19, 39-44, 46-56, and 69-76 filed 5/21/21 are pending.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 19, 39, 42-43, 47-56, and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337). 
Re Claims 19, 25, 28, 37: Raptopoulos discloses comprising: 
a processor (see [0008] discloses a processor); 
a non-transitory memory medium, storing a software program product that when executed by the processor enables the shared drone to perform an operation comprising: 
offering, via a server, control of the shared drone to a plurality of mobile applications and indicating to the plurality of mobile applications, via the cloud server (see [0090] discloses cloud server, [0069] discloses mobile application);
receiving, from the server, instructions sent via a Wi-Fi or cellular radio data connection from a given mobile application of the plurality of mobile applications to perform the available service (see [0097-0099] disclose multiple UAVs and perform higher level functions such as load distribution, coordinated deliveries, and other higher level functions, [0043, 0068, 0081] discloses WiFi/satellite/radio);
delivering, as part of performing the available service, an item associated with the available service to a second drone (see [0086] discloses UAV delivering its payload, [0119] discloses delivering package to another UAV, [0103] discloses delivering directly).
However, Raptopoulos fails to explicitly disclose the following. Meanwhile, Shaw discloses:
shared drones (see [0015] drone resources intelligently allocated in shared manner, [0016] shared drones);

a cloud server maintains a device profile for the shared drone, wherein the device profile indicates the available service and a status of the shared drone to the plurality of mobile applications wherein the cloud server updates the plurality of mobile applications via the Wi-Fi or cellular radio data connection when the status of the shared drone changes to indicate an updated location and an updated status (see [0020, 0023] discloses user profile, [0028, 0033] profile information which includes mission location and mission time, [0053] discloses owner profile, [0072-0073] discloses drone profile information which includes availability and locations as seen in [0073]).
From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the available service includes at least one of: vacuum cleaning (see [0017, 0041, 0096] disclose vacuuming, [0105-0107] discloses vacuum cleaner). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 24: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein in response to receiving the instructions, indicating to the plurality of mobile 
Re Claim 34: Raptopoulos discloses wherein the second device is a handoff drone that receives an item from the shared drone as part of the available service (see [0097-0099] disclose multiple UAVs and perform higher level functions such as load distribution, coordinated deliveries, and other higher level functions).
Re Claim 39: However, Raptopoulos fail and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the second drone offers the available service of vacuum cleaning with respect to the shared drone (see [0017, 0041] disclose vacuuming, [0035] discloses cleaning). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 42: Raptopoulos discloses wherein in response to receiving the instructions, determining via the server, a speed at which to perform the available service based on a status of a user (see [0110] discloses speed of delivery).

Re Claim 45: Raptopoulos discloses wherein the instructions are received at a first time when the second drone is located at a first location, and the item is delivered at a second time when the second drone is located at a second location (see [0014] discloses multiple locations).
Re Claim 47: Raptopoulos discloses comprising a cavity configured to store the item (see [0012, 0051, 0086] discloses a cavity).
Re Claim 48: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the shared drone drives to perform the available service (see [0185] discloses driving). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claim 49: Raptopoulos discloses wherein the instructions received from the cloud server are based on a communication from a mobile device executing one of the plurality of mobile applications, wherein the mobile device displays a list of drones, that includes the shared drone, for performing the available service (see [0090] discloses cloud server, [0069] discloses mobile application).
Re Claim 50: Raptopoulos discloses wherein the instructions received from the  server are based on a communication from a mobile device executing one of the plurality of mobile applications, wherein the mobile device displays a list of drones, that includes the shared drone, 
Re Claims 52, 60, 65: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein the shared drone is a vacuum cleaning drone configured to drive while performing the available service and the second drone is a garbage collection drone and the shared drone and second drone are robots (see [0185] discloses driving). From the teaching of Viel, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Viel’s disclosure of cleaning in order “… for managing the flight of a drone comprising a physical treatment device… (see Viel Abstract).”
Re Claims 53, 61, 66: However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Viel discloses wherein:
the item is an end-result of a service performed by the shared drone;
the service is vacuum cleaning;
the end-result is a vacuumed floor;
the shared drone is a vacuum cleaning drone;
the second drone is a mopping drone; and

Re Claims 54, 62, 67: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the second drone is indicated by the given mobile application in the instructions received via the server (see [0022, 0032, 0052] discloses second drone). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
Re Claims 55, 63, 68: Raptopoulos discloses wherein the instructions are received from the given mobile application via a direct Wi-Fi radio data connection without the instructions entering the Internet or a telephony network (see [0067] communicate directly, [0090] connect to Internet directly).
Re Claim 56: Raptopoulos discloses wherein the server is in direct communication with the shared drone and the plurality of mobile applications via a corresponding multitude of Wi-Fi or cellular radio data connections (see [0067] communicate directly, [0090] connect to Internet directly).

Re Claims 51, 58-59: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the shared drone, via the server, sends a status update to the plurality of mobile applications indicating whether the shared drone is engaged in performing the available service (see [0039] disclose updating drone). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of updating in order for “remote provision of a drone resource… (see Shaw Abstract).”
Re Claim 64: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Shaw discloses wherein the device profile is shared from the shared drone to the multiple users via a corresponding multitude of Wi-Fi radio data connections to share attributes of the shared drone including location and status for display to the multiple users (see [0033, 0038, 0041] discloses Wi-Fi access points). From the teaching of Shaw, it would have been 
Re Claim 69: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the software program product includes a control software installation that can also be used to control the second drone via the plurality of mobile applications. (see [0022, 0032, 0052] discloses second drone). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
Re Claim 70: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the shared drone gathers data over time data from a plurality of drone tasks from a plurality of users, and wherein the service provided by the shared drone Is programmable (see [0020, 0023] discloses user profile, [0028, 0033] profile information which includes mission location and mission time, [0053] discloses owner profile, [0072-0073] discloses drone profile information which includes availability and locations as seen in [0073]). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of device profiles in order for “remote provision of a drone resource… (see Shaw Abstract).”
Re Claim 71: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the device profile displays attributes of the shared drone including payload, speed, and response time (see [0020, 0023] discloses user profile, [0028, 0033] profile 
Re Claim 72: Raptopoulos discloses wherein the given mobile application displays a plurality of shared drones available as a list and on a map, showing where individual shared drones of the plurality of shared drones are located, and a time predicted for the individual shared drones to arrive or begin the available service for the given mobile application (see [0055] discloses real-time mapping).
Re Claim 73: Raptopoulos discloses wherein the shared drone navigates based on GPS or cellular Wi-Fi locations and is controlled by a camera to avoid collisions and find a favorable route when performing the service (see [0043, 0068, 0081] discloses WiFi/satellite/radio).
Re Claim 74: However, Raptopoulos fails to disclose the following. Meanwhile, Shaw discloses wherein the plurality of mobile applications store payment details from associated users, and the plurality of mobile applications enable the associated users to select a product (see [0039] discloses applications). From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of applications in order for “remote provision of a drone resource… (see Shaw Abstract).”
6.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), in further view of Jones et al (2014/0277854).
Re Claim 44: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Jones discloses wherein the shared drone is associated with a device profile on a social network, wherein the device profile indicates reviews of the shared drone from users of the social network (see [0084] discloses social network profile). From the teaching of Jones, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Jones’s disclosure of a social network in order “… to determine the location of a drone and navigate the drone to designated locations… (see Jones Abstract).”
7.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), and further in view of Ganesh et al (2016/0068264). 
Re Claim 46: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Ganesh discloses wherein the instructions indicate a future time to perform the available service (see [0131] discloses future orders). From the teaching of Ganesh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Ganesh’s disclosure of future in order “… for securing a drone delivering a package of goods to a delivery destination (see Ganesh Abstract).”
8.	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183) and Viel (2018/0118337), and further in view of Dahlstrom (2015/0344136). 
Re Claim 40: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Dahlstrom discloses wherein the second drone offers garbage collection as part of the available service (see [0031] discloses removing trash or waste). From the teaching of Dahlstrom, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Dahlstrom’s disclosure of trash/garbage collection in order for “… an aerial vehicle to perform a task to an object… (see Dahlstrom Abstract).”
Re Claim 41: However, Raptopoulos, Shaw, and Viel fail to disclose the following. Meanwhile, Dahlstrom discloses wherein the available service is garbage collection (see [0031] discloses removing trash or waste). From the teaching of Dahlstrom, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s, Shaw’s, and Viel’s inventions with Dahlstrom’s disclosure of trash/garbage collection in order for “… an aerial vehicle to perform a task to an object… (see Dahlstrom Abstract).”
9.	Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (2014/0032034) in view of Shaw (2016/0357183), and Hudson et al (2008/0063400). 
a processor (see [0008] discloses a processor); 
a non-transitory memory medium, storing a software program product that when executed by the processor enables the shared drone to perform an operation comprising: 

receiving, from the server, instructions sent via a Wi-Fi or cellular radio data connection from a given mobile application of the plurality of mobile applications to perform the available service (see [0097-0099] disclose multiple UAVs and perform higher level functions such as load distribution, coordinated deliveries, and other higher level functions, [0043, 0068, 0081] discloses WiFi/satellite/radio);
delivering, as part of performing the available service, an item associated with the available service to a second drone (see [0086] discloses UAV delivering its payload, [0119] discloses delivering package to another UAV, [0103] discloses delivering directly).
However, Raptopoulos fails to explicitly disclose the following. Meanwhile, Shaw discloses:
shared drones (see [0015] drone resources intelligently allocated in shared manner, [0016] shared drones);
an available service offered by the shared drone (see [0017, 0020] discloses drones available, [0028] discloses drone resources available);
a cloud server maintains a device profile for the shared drone, wherein the device profile indicates the available service and a status of the shared drone to the plurality of mobile applications wherein the cloud server updates the plurality of mobile applications via the Wi-Fi or cellular radio data connection when the status of the shared drone changes to indicate an updated location and an updated status (see [0020, 0023] discloses user profile, 
From the teaching of Shaw, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s invention with Shaw’s disclosure of drone sharing in order for “remote provision of a drone resource… (see Shaw Abstract).”
However, Raptopoulos and Shaw fail to disclose the following. Meanwhile, Hudson discloses wherein the available service includes at least one of: lawn mowing and mopping (see [0081] disclose lawn mowing and house-cleaning, which includes mopping inherently). From the teaching of Hudson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Raptopoulos’s and Shaw’s inventions with Hudson’s disclosure of cleaning/mowing in order “… for controlling a remote vehicle… (see Hudson Abstract).”
Response to Arguments
10. 	The Applicant’s arguments filed 5/21/21 have been considered but are not found to be convincing. The Applicant argues that Rajakarunanayake does not disclose the following:  wherein a cloud server maintains a device profile for the shared drone, wherein the device profile indicates the available service and a status of the shared drone to the plurality of mobile applications wherein the cloud server updates the plurality of mobile applications via the Wi-Fi or cellular radio data connection when the status of the shared drone changes to 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624